Title: James Madison to Charles G. Ridgely, 20 February 1834
From: Madison, James
To: Ridgely, Charles G.


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                February 20. 1834.
                            
                        
                          
                        I have duly received your letter notifying the honorary membership conferred on me by the "U. S. Naval Lyceum
                            New York."
                        The laudable objects of the Institute and the names with which mine is associated, gives the distinction a
                            value which claims the special acknowledgments which I beg may be accepted. I must at the same time express my sensibility
                            to the very kind terms in which the communication is made to me; and the gratification I must always feel, in reflecting
                            that selections made for the Naval Service of the United States whilst the Executive trust was in my hands, were so well
                            justified by a brilliancy of career in war, and an honorable usefulness in peace. Be pleased to accept for yourself my
                            cordial respects & salutations.
                        
                        
                            
                                James Madison.
                            
                        
                    